[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This appeal from probate relates to the propriety   of the ruling by the Norwalk Probate Court that the forfeiture clause contained in the last will and testament of Frances B. Andrews, deceased, did not apply to certain actions taken by a beneficiary under said will, one R. S. Andrews, Jr., a stepson of the decedent.
The co-executor and daughter of the decedent, Phyllis F. Saunders, has appealed this decision to this court. The appellee, R. S. Andrews, Jr., now moves (#101) for a dismissal of the appeal for an alleged lack by this court of subject matter jurisdiction. Practice Book, 143(1). This motion is based on two grounds; first, that one of the appellees, an attorney, was not served with a complete set of the appeals papers; and second, because the reasons of appeal were not filed by the appellant Saunders within ten days of the return date.
The motion to dismiss is denied as neither of the above two grounds implicate subject matter jurisdiction, which relates to: ". . . competence to entertain the action before it."  Monroe v. Monroe,177 Conn. 173, 185, 413 A.2d 819 (1979). This court has subject matter jurisdiction over appeals from probate which is not eradicated for either of the two reasons advanced by the appellee.
SO ORDERED.
Dated at Stamford, Connecticut this twenty-eighth day of November, 1990.
LEWIS, J. CT Page 3871